              Case 1:21-cv-01855-UNA Document 3 Filed 08/04/21 Page 1 of 2


                                                                                       FILED
                           UNITED STATES DISTRICT COURT                                  AUG. 4, 2021
                           FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia

                                          )
BRETT ANDREW NELSON,                      )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )              Civil Action No. 21-1855 (UNA)
                                          )
KENNETH MURRAY PLOTZ, et al.,             )
                                          )
            Respondents.                  )
_________________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on review of this pro se Petitioner’s application to proceed in

forma pauperis (ECF No. 2), as well as his “Non-Statutory Summary Post-Trial Ex Parte Claim in the

Form of Petition for Writ of Prohibition; Petition for Writ of Estoppel; Petition for Writ of Replevin; and

Petition for Writ of Execution” (ECF No. 1, “Pet.”).

       Petitioner, who identifies himself as Brett-Andrew: House of Nelson, alleged that, “[o]n

September 24, 2020, Brett-Andrew: House of Nelson was arrested in place of defendant BRETT A

NELSON.” Pet. ¶ 24. Having obtained a warrant, police officers searched Petitioner’s Gunnison

County, Colorado residence on September 25, 2020, and seized property including “a computer, a hard

drive, birth certificate, sealed and signed arbitration awards, copious amounts of paperwork, mail and an

iPhone.” Id. ¶ 27. Petitioner has attached a “Motion to Suppress Warrant and to Dismiss With

Prejudice” (ECF No. 1-1), presumably filed in Colorado’s 7th Judicial District, challenging the validity

of the search warrant, alleging prosecutorial misconduct, and demanding dismissal of criminal charges

brought against him. See generally id.
                                                    1
               Case 1:21-cv-01855-UNA Document 3 Filed 08/04/21 Page 2 of 2




        Petitioner alleges that he and the respondents “entered into a sealed covenant and stipulation and

settlement agreement providing immunity from prosecution with the Respondents and Principal THE

STATE OF COLORADO that has been adjudicated as binding through proper common law arbitration

where the awards made pursuant to arbitration have never been vacated, modified or corrected.” Pet. ¶

12; see id. ¶¶ 15-12, 38. Petitioner argues that his purported success in obtaining favorable arbitration

awards makes him immune from criminal prosecution in the State of Colorado under the terms of the

underlying settlement. He asks this Court to enjoin respondents from pursuing any civil or criminal

actions against him, to order respondents to return his property, and to award him $65,000 for each

month he has been deprived of his property, “payable . . . in constitutional or lawful money redeemable

in gold or silver coin[].” Id. at 23 (page number designated by CM/ECF).

        Notwithstanding Petitioner’s insistence that he filed this case for the sole purpose of enforcing

the supposed arbitration awards, see id. ¶¶ 1, 4, the Court construes the petition as an effort to avoid

prosecution. Petitioner has not produced, nor could this Court identify, any support for the proposition

that a federal district court in the District of Columbia is authorized to insert itself into or dismiss a

criminal case properly before a state court of Colorado.

        The Court will thus grant Petitioner’s application to proceed in forma pauperis and dismiss the

petition. An Order is issued separately.



DATE: August 4, 2021
                                                                CARL J. NICHOLS
                                                                United States District Judge




                                                       2
